DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
Applicant has amended the title; objection is withdrawn.

Abstract
Applicant has amended the abstract.  However, the objection is maintained due a clear typo.

Specification
Applicant has amended the specification; objection is withdrawn.

Drawings
Applicant has amended the drawings; objection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of this amendment is to cure a clear typo in the amended abstract.
The application has been amended as follows: 
BEGINNING OF EXAMINER’S AMENDMENT
In the Abstract (as amended in the filing of 09 December 2021):
	Please amend line 2 as follows:

the same. 
END OF EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s arguments filed 09 December 2021 have been fully considered and are found largely persuasive.  As such, the rejection of claims 1-20 have been withdrawn.
Examiner takes exception, however, to Applicant’s characterization of secondary reference Matsubara used in a 35 U.S.C. §103 rejection of at least claim 1.  Examiner does not dispute Applicant’s assertion that Matsubara per se is directed to abnormality detection in a servo system.  Examiner, however, relies upon Matsubara solely for its teaching to inform the user of an abnormal (i.e; unexpected) condition.   A neighboring display apparatus being in a turned-off state, as depicted in figure 8 of Jeong, can be considered an abnormal condition, as such a turned-off state would prevent a desired result to be displayed.  As both Jeong and the cited teaching of Matsubara are directed to a similar problem, the combination would not be improper.  Examiner notes that the reason for allowance of claim 1 as amended (see below) does not rely upon the teaching of Matsubara.


Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Examiner concurs with Applicant’s assertion (see pages 12-13 of remarks filed 09 December 2021) that Jeong does not fairly teach or suggest each recited element of independent claim 8 as amended.  Independent claim 19 is similarly situated.  Except for the alleged impropriety of combining the teaching of Matusbara with that of Jeong (see above), Examiner further concurs with Applicant’s assertion (see pages 14-16 of remarks filed 09 December 2021) that the combination of Jeong and Matsubara does not fairly teach or suggest each recited element of independent claim 1 as amended.  Independent claim 13 is similarly situated.  An updated search was performed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim (US PGPUB 2015/0029089 A1) discloses Display Apparatus and Method for Providing Personalized Service Thereof.  At paragraphs 67 & 68, Kim teaches a user’s voice command to directly turn on a display device that is in a power-off state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624